Beck, J.
This cause is submitted to us upon a transcript of the record of the court below, which contains no part of the evidence. The indictment, *763the record of the trial, the instructions given and refused, the verdict and judgment, the motion in arrest of judgment and for a new trial, and ruling* thereon, constitute the contents of the transcript. We have examined it with care, and find no ground for disturbing the judgment. We discover no objection to the instructions given. Those refused we will presume were not applicable to the facts as disclosed by the evidence. They are all based upon the theory that the defendant kept and sold intoxicating liquors under some right or claim of right so to do. We cannot presume that there was evidence tending to support this theory. On the contrary, an instruction given by the court below in effect directs the jury that there was no evidence tending to show that defendant had any lawful right to keep intoxicating liquors for any purpose. The judgment of the district court is
Affirmed.